Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-40 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 21, 28 and 35, when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fails to clearly teach or fairly suggest “setting, by a first consensus node, a first timer that initiates a view change upon expiration; setting, by the first consensus node, a second timer that expires before the first timer; in response to the second timer expiring, sending, to a second consensus node, a request for one or more missing consensus messages, wherein the one or more missing consensus messages were previously transmitted to the first consensus node, but not received by the first consensus node” with the combination of following limitations:
receiving, from the second consensus node, the one or more missing consensus messages each digitally signed by a private key of a corresponding consensus node that generates the one or more missing consensus messages; 
determining that a block of transactions is valid, if a quantity of commit messages included in the set of consensus messages is greater than or equal to 2f + 1, where f is a maximum number of faulty nodes that is tolerable by the blockchain network based on PBFT, and wherein n is a total number of consensus nodes in the blockchain network and f is a largest integer less than or equal to (n-1)/3
The examiner has highlighted the above limitations to distinguish the invention over the prior art, however, the claims are allowed for all the limitations that they include and for the context provided by all the limitations, including the ones that are not highlighted above.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 
/TUANKHANH D PHAN/Examiner, Art Unit 2154